Title: Madame de Tessé to Thomas Jefferson, 24 March 1810
From: Tessé, Madame de
To: Jefferson, Thomas


          
            
               
                        Paris 
                        24 mars 1810 
            
               
		    je Reclame votre pitié, Monsieur, car je ne me contenterois pas de votre indulgence pour L’extreme depit que jai eprouvé en apprenant en apprenant La perte de quelques Bagatelles destinées a Monticello. Mr de La Fayette m’est temoin que vous en devés au Renversement de mes esperances Lorsque je vous adressois des Graines muries dans mon petit jardin sur cett arbre planté il y a quatre ans, des marons que
				vous m’aviés demandes, enfin une Gravure tres Ressemblante de Mr de humbold et qui devoit selon moi perpetuer mon souvenir dans votre cabinet. Le ciel qui punit les Superbes, et j’etois bien fière de me Rapeller ainsi a vous, m’a precipitée dans La Fange de quelque
				port Anglois ou mes marons pourissent et d’ou mon estampe ne sortira jamais.
				je
				m’en suis procurée une autre que Mr le Comté Pahlen voudra bien vous transmettre, j’ai bien peu joui de sa societé si distinguée.
				une
				maladie disproportionnée a mes forces m’a jettee dans un affaissement qui me permettra a peine de prendre congé de lui. au lieu
				d’etre invité a de Grands Rassemblemens et de glisser sur le vernis
				de
				nos extravaguances, que n’a til pu étre admis dans 5 ou 6 societés particulieres toutes opposées de principes, dopinion et d’interêt, toutes semblables par leur ignorance et leur inertie! il vous
				interesseroit beaucoup, car tout indique en lui un jugement superieur.
            je suis toujours inconsolable de n’avoir point Reçu Mr Coles dans ma petite campagne. je crains que vous naiés pas pu dechiffrer La lettre que jai eu L’honneur de vous adresser pour lui tant je L’ai ecrite avec precipitation.
            L’echec qu’a essuié Mr Short m’a eté fort sensible. plus je L’ai connu, plus jai trouvé de motifs pour m’y attacher. puis il n’a aucune de nos foiblesses. il ne participe a aucun de nos vices. on s’entend a merveille
				avec lui quand on ne s’entend avec personne. je Regrette beaucoup sa societé. je suis tres impatienté d’en avoir des nouvelles.
            il me sera toujours impossible de Renoncer au bonheur de vous voir avant de mourir. nous sommes Reduits a vivre de contes orientaux depuis assés Longtems. je me persuade donc quelquefois qu’une affaire de La plus grande importance pour L’amerique fera exiger par notre souverain quelle lui, envoie ce quelle Renferme de plus grand, et qu’après avoir un peu Rougi de votre election, car je ne crois pas que vous en aiés tout a fait perdu L’habitude, votre devouement pour votre Patrie me donnera L’extrême satisfaction de vous Renouveller L’assurance des sentimens d’admiration, d’attachement et de Reconnoissance dont vous avés, Monsieur, penetré le coeur de votre tres humble et tres obéissante servante.
            Noailles-Tessé.
          
          
            mon mari vous supplie d’agreer ses hommages.
          
         
          Editors’ Translation
          
            
              
                 
                        Paris 
                        24 March 1810 
              
                 
		    I beg your pardon, Sir, for I would not be satisfied with your indulgence after the extreme vexation I felt upon learning of the loss of some bagatelles destined for Monticello. Mr. Lafayette is my witness that it is due to the reversal of my hopes, as I sent you some seeds that had ripened in my little garden on that tree planted four years ago, the chestnuts that you had asked
			 for, and a very true-to-life engraved portrait of Mr. Humboldt that I thought would be a lasting reminder of me in your office. The heavens that punish the arrogant, and I was so proud of myself for thinking of this way to make you remember me, plunged
			 me into the mire of some English harbor where my chestnuts are rotting and out of which my engraving will never emerge.
			 I
			 got another one, which Count Pahlen will kindly forward to you. I had very little opportunity to enjoy his distinguished
			 company. A
			 sickness far beyond my strength weakened me so much that I will hardly be able
			 to bid him goodbye.
			 Instead of being invited to
			 great assemblies and gliding over the veneer of our extravagances, he was only introduced into 5 or 6 different societies, all of opposing
			 principles,
			 opinions, and interests, all alike in their ignorance and inertia! You would find him very interesting, as everything about him indicates a superior judgment.
              I remain inconsolable for not having received Mr. Coles at my little country estate. I fear that you were not able to decipher the letter that I had the honor of sending to you through him, such was my haste in writing it.
              Mr. Short’s failure touched me deeply. The more I got to know him, the more reasons I found to be close to him. He has none of our foibles. He does not participate in any of our vices. One gets along
			 with him marvelously even when one does not get along with anyone. I miss his company very much. I am very impatient to have news of him.
              It will never be possible for me to give up the hope of seeing you before I die. We have been reduced to living oriental fables long enough. I sometimes convince myself therefore that a matter of the highest importance will cause our sovereign to demand that, for its own interest, America send him what she holds most dear, and that after having blushed at being chosen, because I do not believe that you have altogether lost the habit of doing so, your devotion to your country will give me the extreme satisfaction of rekindling the sentiments of admiration, attachment and gratitude with which you, Sir, have touched the heart of your very humble and very obedient servant.
              Noailles-Tessé.
            
            
              My husband implores you to accept his respects.
            
          
        